                                                                      'j.'s rfticf       ;
               IN THE UNITED STATES DISTRICT COURT FOR             i^AV;\N.VA:-i OIV.'
                     THE SOUTHERN DISTRICT OF GEORGIA           voiQnPT .
                              SAVANNAH DIVISION                   ^            « I I: 39
ERNEST S. ROBERTS, JR.,


     Plaintiff,

V.                                                CASE NO. CV419-207


MEGAN BRENNAN, Postmaster
General, and ALEXANDER ACOSTA,
Secretary of Labor,

     Defendants.




                                   ORDER


     Before    the    Court   is   the   Magistrate   Judge's    Report         and

Recommendation (Doc. 7), to which no objections have been filed.

After a careful de novo         review   of the    record, the report and

recommendation is ADOPTED as the Court's opinion in this case.

Accordingly,   Plaintiff's Motion for          Leave to Proceed in          Forma

Pauperis (Doc. 2) is DENIED.

     SO ORDERED this            day of October 2019.




                                    WILLIAM T. MOORE,
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN   DISTRICT OF GEORGIA
